Filed 11/20/19 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2019 ND 277

In the Matter of O.H.W.

State of North Dakota,                                Petitioner and Appellee
    v.
O.H.W.,                                            Respondent and Appellant

                                No. 20190137

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Stephannie N. Stiel, Judge.

AFFIRMED.

Per Curiam.

Leah Viste (appeared), and Emily J. Christensen (argued), third-year law
student, under the Rule on Limited Practice of Law by Law Students, Fargo,
N.D., for petitioner and appellee.

Tyler Morrow, Grand Forks, N.D., argued for respondent and appellant.
                             Matter of O.H.W.
                              No. 20190137

Per Curiam.

[¶1] O.H.W. appeals the district court’s order denying his petition for
discharge from commitment as a sexually dangerous individual. He argues the
State failed to prove by clear and convincing evidence that he has serious
difficulty controlling his behavior. Under our modified clearly erroneous
standard of review, we conclude the evidence supports the court’s finding the
State proved by clear and convincing evidence O.H.W. has serious difficulty
controlling his behavior. The finding is not clearly erroneous. We summarily
affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Gerald W. VandeWalle, C.J.
     Jon J. Jensen
     Daniel J. Crothers
     Jerod E. Tufte
     William A. Neumann, S.J.




[¶3] The Honorable William A. Neumann, Surrogate Judge, sitting in place
of McEvers, J., disqualified.




                                     1